Citation Nr: 0401509	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to an effective date earlier than September 
29, 1999, for a grant of entitlement to service connection 
for post-traumatic stress disorder.

3.  Entitlement to a compensable rating for scarring of the 
scalp and left ear lobe.

4.  Entitlement to service connection for residuals of a 
partial amputation of the left ring and middle fingers.

5.  Entitlement to service connection for an anxiety 
reaction.

6.  Entitlement to service connection for multiple joint 
arthritis.

7.  Entitlement to service connection for residuals of shell 
fragment wounds of the arms.  

8.  Entitlement to service connection for a skin disorder

9.  Entitlement to service connection for residuals of a 
right shoulder injury.

10.  Entitlement to service connection for residuals of lower 
extremity injuries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, granting entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), effective from September 29, 1999.  In his notice of 
disagreement of March 2001 as to the effective date assigned 
for the grant of service connection for PTSD, the veteran 
raised a separate issue involving his entitlement to service 
connection for hypertension, secondary to his PTSD.  That 
claim was denied by the RO in August 2001, on the basis that 
evidence providing a medical link between the entities in 
question was lacking.  

A statement of the case as to both issues was not prepared 
until February 14, 2002.  The RO's letter to the veteran that 
accompanied the statement of the case is undated and by 
presumption set forth in 38 C.F.R. § 20.302(b) (2003), its 
date is the same as the date of the statement of the case.  
Received by the RO on April 19, 2002, was the veteran's 
substantive appeal as to both issues.  It is of note that the 
postmark of the letter containing the substantive appeal is 
unavailable, and pursuant to 38 C.F.R. § 20.305, the postmark 
date is presumed to be five days prior to the actual receipt 
by the RO of the document, not including Saturday and Sunday, 
April 13 and 14.  Hence, as to both issues, timely appeals 
have been filed.

It is noteworthy that, following the RO's issuance of a 
letter, dated June 7, 2002, to the veteran as to its 
certification of his appeal to the Board, he submitted 
additional evidence within the allotted 90-day period.  Such 
evidence, however, was not accompanied by a waiver of initial 
consideration by the RO.  That fact would ordinarily be a 
basis for a remand to the RO for consideration of the 
recently submitted evidence, but as the evidence in its 
totality is sufficient to grant each of the requested 
benefits, the need to undertake further development on that 
basis is obviated and the Board will proceed to adjudicate 
the merits of each issue.

Claims for compensable ratings for scarring of the scalp and 
left ear lobe, as well as claims of entitlement to service 
connection for residuals of a partial amputation of the left 
ring and middle fingers, an anxiety reaction, arthritis of 
multiple joints, residuals of shell fragment wounds of the 
arms, a skin disorder, and residuals of injuries of the right 
shoulder and lower extremities, are addressed in the Remand 
portion of this document.


FINDINGS OF FACT

1.  PTSD has increased the severity of the veteran's 
hypertension, such as to constitute aggravation.

2.  The veteran's original claim for entitlement to service 
connection for PTSD was received by VA on December 13, 1982, 
and the RO denied such claim in a rating decision of May 
1983.  Notice of the denial was sent in June 1983.

3.  A notice of disagreement with the RO's denial in May 1983 
was received by the RO in June 1983, and the appeal initiated 
at that time remains pending to this time.

4.  Entitlement to service connection for PTSD arose at a 
point in time that preceded the RO's December 13, 1982, 
receipt of his original compensation claim.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of PTSD.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310 (a), 3.326 (2003).  

2.  The decision of the RO in May 1983, denying entitlement 
to service connection for PTSD, is not final, and the appeal 
thereof, as initiated in June 1983, remains pending to this 
date.  38 U.S.C.A. § 4005 (1982).

3.  The effective date of entitlement to service connection 
for PTSD is the date of receipt of the veteran's claim, 
December 13, 1982.  38 U.S.C.A. §§ 1110, 5100, 5101, 5102, 
5103, 5103A, 5107, 5110 (West  2002); 38 C.F.R. § 3.304(f) 
(1996); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.155, 3.156, 3.157, 
3.159, 3.304(f), 3.326, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law in November 2000.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA has issued regulations implementing the 
VCAA; specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  In light of the Board's disposition of these 
claims in the veteran's favor, the need to review whether 
full compliance has been achieved with respect to the changes 
brought about by the VCAA is obviated.  

Secondary Service Connection for Hypertension

Service connection may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice-connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)). 

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In this case, the veteran argues that his service-connected 
PTSD has resulted in the onset or aggravation of his 
hypertension and the only evidence offered for or against 
such proposition is supportive of this argument.  In this 
regard, it is noted that service connection has been 
established for PTSD, for which a 50 percent schedular 
evaluation has remained in effect since September 1999.  As 
well, a private physician in a January 2001 statement noted 
that the veteran suffered from both hypertension and PTSD, 
and further opined as follows:

It is felt that the posttraumatic stress disorder 
does contribute to his elevated blood pressure.

In addition, the record reflects that the veteran underwent a 
VA medical examination in July 2001, findings from which 
culminated in clinical impressions of hypertension and post-
traumatic stress syndrome by the examining physician.  In 
response to a specific question posed to the examiner as to 
whether the veteran's hypertension was secondary to his PTSD, 
the following was offered:

I believe that the patient's hypertension is 
idiopathic in nature, however I believe that the 
post-traumatic stress syndrome may exacerbate the 
tendency to develop hypertension or exacerbate 
the hypertension to the point that therapy is 
required as has been documented.  

Various sources are also cited by the veteran's spouse, 
including The Merck Manual, (16th ed.) for the purpose of 
identifying the existence of a relationship between stress 
and the onset of high blood pressure or symptoms relating 
thereto.  

In all, the medical evidence presented that pertains directly 
to the veteran indicates that, while the onset of his 
hypertension cannot be directly tied to his PTSD, the level 
of severity of the disorder has increased due to PTSD.  Such 
evidence is otherwise uncontradicted by the record, and that 
being the case, it must therefore be concluded, pursuant to 
Allen, that the veteran's service-connected PTSD has 
aggravated his hypertension.  A grant of service connection 
for hypertension is therefore in order.  

Earlier Effective Date for Service Connection for PTSD

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For disability compensation and specifically, direct service 
connection, the effective date to be assigned will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The undersigned further notes that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  See also Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  The mere presence of 
medical evidence in the record does not establish an intent 
on the part of the veteran to seek service connection for the 
benefit in question.  See Brannon v. West, 12 Vet. App. 32, 
34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Brannon, 12 Vet. App. at 35.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2), (3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996).  During the 
pendency of this appeal, § 3.304(f) was amended, effective 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (1999).  As 
amended, § 3.304(f) provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter (rather than a 
clear diagnosis); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

Further changes to 3.304(f) were thereafter made, effective 
from March 7, 2002, see 67 Fed. Reg. 10330-10332 (2002), in 
order to set forth the type of evidence that may be relevant 
in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault, which is not herein at 
issue.  See also VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996); 
Patton v. West, 12 Vet. App. 272, 283 (1999); YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Such regulation as in effect 
prior to and on May 7, 1997, as well as prior to and on March 
7, 2002, in no way provides for the assignment of an 
effective date for a grant of service connection for PTSD at 
a point earlier than the date of receipt by VA of a formal or 
informal claim.  

In this matter, the RO has determined that September 29, 
1999, the date of receipt of a "claim to reopen," is the 
earliest date assignable for a grant of entitlement to 
service connection for PTSD.  The veteran disagrees, alleging 
that the date should revert to the date in December 1982 on 
which he submitted his original claim for VA compensation and 
wherein he alleged entitlement to service connection for 
PTSD.  The record reflects that the veteran submitted his 
initial claim for service connection for PTSD on December 13, 
1982, and such claim was denied by the Cleveland RO in its 
rating decision of May 16, 1983.  Notice of the action taken 
was provided to the veteran in the RO's letters, dated June 
6, 1983, and a notice of disagreement relating to the May 
1983 action was received by the Cleveland RO later in June 
1983.  Significantly, a statement of the case was not issued 
by the RO in response to the veteran's notice of 
disagreement.  

Notation is made that, in a deferred rating decision of July 
1983, the RO's rating specialist asked that the veteran be 
contacted to specify what actions of the RO were the subject 
of his disagreement, and by its letter, dated July 12, 1983, 
the RO asked the veteran to respond within 30 days with 
information as to what specifically he disagreed with in its 
prior decision, and he was further instructed that no further 
action would be taken by the RO until it had heard from him.  

The veteran's next communication with the RO was received in 
November 1983, when he submitted to the RO another 
application for VA compensation benefits in which it was 
indicated that he was currently hospitalized for psychiatric 
reasons at a VA facility in Chillicothe, Ohio.  In response, 
a hospital summary pertaining to that period of 
hospitalization, primarily for treatment of a dysthymic 
disorder and a schizoid personality disorder, was obtained.  
The RO by its rating decision of January 1984 again denied 
service connection for PTSD, with notice issued in a letter 
dated January 13, 1984.  A further attempt to "reopen" was 
made by the veteran in September 1999 and it was on the basis 
of such claim that a grant of service connection for PTSD was 
effectuated by the RO in October 2000.

First and foremost, the above-referenced factual scenario 
denotes the existence of a valid notice of disagreement 
relating to the RO's denial of service connection for PTSD in 
May 1983.  See 38 C.F.R. §§ § 20.200, 20.201 (2003).  As the 
appeal initiated through submission of the notice of 
disagreement in June 1983 remains pending, finality did not 
attach to the RO's May 1983 action or any subsequent rating 
decision as to the veteran's claim for service connection for 
PTSD.

The lone remaining question is whether the date entitlement 
arose to PTSD preceded the date of receipt of the claim of 
December 13, 1982.  Review of the claims folder indicates 
that the veteran was hospitalized in the early 1980s for what 
was then diagnosed as dysthymic and schizoid personality 
disorders.  However, on a VA examination in September 2000, 
it was noted by a VA psychologist that both he and the 
veteran's counselor at a Veterans Center in Wheeling, West 
Virginia, were of the opinion that very severe and virulent 
symptoms of the veteran's PTSD had been incorrectly regarded 
by staff during the VA hospitalization in the early 1980s as 
psychotic symptoms, with the result being entry of erroneous 
diagnoses at that time.  Based on the foregoing, and in due 
consideration of the ambiguity surrounding the issue of the 
date on which entitlement arose, it is concluded based on 
evidence in this particular case that the date entitlement 
arose preceded the date of claim, and, as such, the earliest 
effective date for a grant of entitlement to service 
connection for PTSD is the date of receipt of the veteran's 
original claim, December 13, 1982.  

It must be remembered that it is a crucial, foundational 
element of the system designed by Congress for the 
administration of VA compensation benefits that a claim must 
be filed for a grant of entitlement and the payment of 
monetary benefits.  See 38 U.S.C.A. § 5101(a).  In this 
instance, no claim, be it formal or informal, for entitlement 
to service connection for PTSD is shown to have been 
submitted prior to December 13, 1982, nor does the veteran so 
contend.  As the original claim was not filed within one year 
of the veteran's separation from active duty, no earlier date 
is assignable under 38 C.F.R. § 3.400(b)(2)(i).


ORDER

Service connection for hypertension, secondary to PTSD, is 
granted.

An effective date of December 13, 1982, but not earlier, for 
the grant of entitlement to service connection for PTSD is 
granted.


REMAND

In December 1982, the veteran filed claims of entitlement to 
service connection for a scar of the scalp, a scar of the 
left ear lobe, residuals of a partial amputation of the left 
ring and middle fingers, an anxiety reaction, arthritis of 
multiple joints, residuals of shell fragment wounds of the 
arms, a skin disorder, and residuals of injuries of the right 
shoulder and lower extremities.  Such claims were adjudicated 
by the Cleveland RO in May 1983, at which time service 
connection was granted for scars of the scalp and left ear 
lobe, and each disability was assigned a noncompensable 
rating.  Service connection was denied for all of the 
remaining disorders.  Notice of the action taken was provided 
to the veteran in the RO's letters, dated May 24, 1983, and 
June 6, 1983.  A notice of disagreement relating to the May 
1983 action was received by the Cleveland RO later in June 
1983, but no statement of the case was ever issued based 
thereon, in contravention of the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999).  In order to complete the 
necessary actions, remand to the RO is required.

Accordingly, such matters are remanded to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the veteran's claims 
compensable ratings for scarring of the 
scalp and left ear lobe, as well as 
claims for service connection for 
residuals of a partial amputation of the 
left ring and middle fingers, an anxiety 
reaction, arthritis of multiple joints, 
residuals of shell fragment wounds of the 
arms, a skin disorder, and residuals of 
injuries of the right shoulder and lower 
extremities.  As part of such actions, 
the RO must advise the veteran of the 
information and evidence needed to 
substantiate such claims, and furnish 
notice to him in writing of what 
evidence, if any, must be obtained by him 
and precisely what evidence, if any, will 
be retrieved by VA, pursuant to Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The veteran must also be instructed 
as to his right to submit any argument or 
evidence in support of such claims.  
Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  

3.  Following the completion of the 
foregoing actions, the RO should 
readjudicate the veteran's claims, based 
on all of the evidence of record and all 
pertinent legal authority, inclusive of 
the VCAA.  If any benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
furnished with a statement of the case 
and given the opportunity to respond 
thereto.  The veteran is hereby advised 
that the timely submission of a 
substantive appeal within 60 days of the 
RO's issuance of a statement of the case 
is necessary in order to permit the Board 
to review any determination of the RO as 
to such issues.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



